DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 8 January 2020 has been accepted and entered.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Schroeder et al. (US 2014/0127744 A1, cited by Applicant) discloses a device for observing a sample held in a sample container (Boyden chamber, abstract) having a first sample holding space (upper chamber, Fig. 3) and a second sample holding space (lower chamber, Fig. 3), partitioned by a membrane filter (porous membrane, Fig. 3), the device comprising a light source for providing excitation light (light source, Fig. 5), and a detector for imaging fluorescence light generated due to the irradiation of excitation light on a sample in the container (CCD camera, Fig. 5).
With respect to claims 1 and 8, Schroeder does not appear to disclose the claimed partial image generator configured to specify a first area corresponding to the first sample holding space and a second area corresponding to the second sample holding space in the fluorescent light image data, and generates first partial image data corresponding to the first area and second partial image data corresponding to the second area, and an observation image generator configured to generate first observation image data on the basis of the first partial image data and generates second observation image data on the basis of the second partial image data; and an analyzer configured to analyze the sample on the basis of the first observation image data and the second observation image data, as claimed.
Claims 2-7 and 9-14 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        29 October 2021